133 F.3d 922
157 L.R.R.M. (BNA) 2896
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.JOHNSON BROTHERS WHOLESALE LIQUOR CO., INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
Nos. 97-1666, 97-1312.
United States Court of Appeals, Eighth Circuit.
Dec. 19, 1997.Filed:  December 19, 1997

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Johnson Brothers Wholesale Liquor Co., Inc.  (the Company) petitions for review of an order of the National Labor Relations Board (the Board), and the Board seeks to enforce the order against the Company.  Having considered the record and the parties' arguments, we find no error in the Board's decision.  Because our review involves the application of established principles of law in a fact-intensive case, and the parties' submissions show they are thoroughly familiar with the issues before the court, we conclude that an extensive discussion would serve no useful purpose.  Accordingly, we enforce the Board's order without further discussion.  See 8th Cir.  R. 47B.